Citation Nr: 0625648	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  03-28 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative disc and 
joint disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1961 to 
March 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDING OF FACT

The evidence does not show that the veteran's current 
degenerative disc and joint disease of the cervical spine is 
related to his military service.


CONCLUSION OF LAW

Degenerative disc and joint disease of the cervical spine was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance Requirements

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Initial notice was provided to the veteran in 
October 2002.  Subsequent notice was sent in March 2005.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not already provided, if any, will assist in 
substantiating or is necessary to substantiate each of the 
five elements of the claim, including notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Although no notice has been provided to this veteran on these 
elements of his claim for service connection, the Board finds 
that he is not prejudiced thereby because, as discussed 
below, his claim for service connection is denied.  Thus any 
question of a disability rating or effective date is moot.  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

The United States Court of Appeals for the Federal Circuit has 
stated that VA's duty of affirmative notification is not 
satisfied by various post-decisional communications from which 
a claimant might have been able to infer what evidence the VA 
found lacking in the claimant's presentation.  Congress 
envisioned a deliberate act of notification directed to 
meeting the requirements of 38 U.S.C.A. § 5103, not an 
assemblage of bits of information drawn from multiple 
communications issued for unrelated purposes.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  This is not to 
say, however, that notification must always be contained in a 
single communication from VA, as both the statute and 
regulation are silent regarding the format to be used for 
notification.  Id.  What the statute and regulation require is 
that the claimant be given the required information prior to 
VA's decision on the claim and in a form that enables the 
claimant to understand the process, the information that is 
needed, and who will be responsible for obtaining that 
information.  In cases where notice was not provided prior to 
the agency of original jurisdiction's (AOJ's) initial 
adjudication, this timing problem can be cured by the issuance 
of compliant notice followed by readjudication of the claim by 
the AOJ.  Id.

In the present case, notice was provided to the veteran in 
October 2002, prior to the initial AOJ decisions on his 
claim.  This letter advised the veteran of the first, second 
and third elements as stated above.  Although the October 
2002 notice letter did not specifically contain the fourth 
element (i.e., tell the claimant to provide any relevant 
evidence in his or her possession), the subsequent March 2005 
letter did.  Thereafter, the veteran's claim was 
readjudicated in a February 2006 Supplemental Statement of 
the Case.  Thus the Board finds that there is no prejudice to 
the veteran because VA's actions have cured any defect in the 
initial notice.  Furthermore the letters, read as a whole, 
give notice to the veteran of VA's desire to obtain 
additional information and evidence supporting and 
substantiating the claim or possibly leading to such 
information and evidence.  He also was told it was his 
responsibility to support the claim with appropriate evidence 
and has been given the regulations applicable to VA's duty to 
notify and assist.  

The veteran has, therefore, been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, and he has done so.  Thus the Board finds that the 
purposes behind VA's notice requirement have been satisfied, 
and VA has satisfied its "duty to notify" the veteran.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran's service medical records are in the file.  VA 
outpatient records are in the file for treatment from May 
1965 and September 2002 through October 2005.  The veteran 
did not identify any private medical treatment.  

The veteran stated in his Notice of Disagreement that the 
police accident report of the motor vehicle accident in May 
1963 in which he claims he injured his neck states that he 
landed on his head.  The Board remanded the veteran's claim 
in November 2004 and instructed the Appeals Management Center 
(AMC) to attempt to obtain this accident report.  The AMC 
made that request in March 2005.  The applicable police 
department responded back that the requested record was 
unavailable.  The AMC notified the veteran of this by letter 
dated March 27, 2005 and gave him the opportunity to submit 
it himself, but he did not respond.  

The veteran was notified in the rating decision, Statement of 
the Case and Supplemental Statement of the Case of what 
evidence the RO had obtained and considered in rendering its 
decisions.  He has not identified any additional evidence.  
VA is only required to make reasonable efforts to obtain 
relevant records that the veteran has adequately identified 
to VA.  38 U.S.C.A. § 5103A(b)(1) (West 2002).   VA, 
therefore, has made every reasonable effort to obtain all 
records relevant to the veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
provided a VA examination on his claim in November 2005.  
 
Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims. 

II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307 
and 3.309(a) (2005).  

Initially the Board notes that the medical evidence shows 
that the veteran is diagnosed to have degenerative arthritis 
of the cervical spine (also diagnosed as degenerative joint 
disease and degenerative disc disease).  Thus the Board finds 
that the veteran has a current cervical spine disability.

The issue in this case is whether the veteran injured his 
neck in a May 1963 motor vehicle accident that occurred 
during his service in the military and whether, if so, his 
current cervical spine disability is related thereto.  The 
Board finds that the preponderance of the evidence is against 
finding that the veteran injured his cervical spine in May 
1963 and that his current cervical spine disability is 
related to injuries incurred in the May 1963 motor vehicle 
accident.

The service medical records show that the veteran was 
admitted on May 24, 1963, to Madigan General Hospital 
complaining of injuries received in an automobile accident 
earlier that day.  Although the veteran has reported that he 
was in a coma for six days, the service medical records 
reflect that he was actually conscious when he arrived at the 
hospital, and there is no indication that he was ever in a 
coma during his treatment at Madigan.  A handwritten 
treatment note indicates the veteran reported having been hit 
by a car and carried by that car approximately 90 feet before 
being dropped.  The Hospital Summary indicates that the 
veteran reported having been thrown through the air 90 feet.  
The handwritten treatment note states that the veteran was 
incoherent, unable to name place, and complaining of urgency 
but inability to urinate.  It notes he had multiple abrasions 
over his body but no lacerations.  On physical examination, 
it is noted that there was no apparent trauma to his head and 
no friction rubs.  He had multiple abrasions on his 
extremities and complained of pain at the popliteal space on 
the right ( but no evidence of fractures), and he had 
tenderness on his back over the coccyx.  The impression was 
multiple trauma secondary to automobile accident and the plan 
was to rule out fractures to the lumbosacral area, right leg 
and skull.  To this end, x-rays of the skull right knee and 
chest were ordered.  

The Hospital Summary shows that the x-rays revealed coccygeal 
and right acetabular breaks, but the x-ray of the skull was 
normal.  It also shows that physical examination of the head, 
eyes, ears, nose, throat, neck, chest, heart and blood 
vessels were within normal limits.  Under the hospital 
course, it is noted that the veteran continued to complain of 
double vision on June 7, but that on June 18 he reported 
doing well.  No complaints of neck pain are seen in the 
history given.  He was discharged from the hospital on 
September 4, 1963.  He was given an L-3 profile and told to 
return to the clinic in six weeks.  The veteran reported on 
October 21, 1963 for follow up as directed.  No complaints of 
neck pain are seen in these treatment records.  

The veteran was discharged from the service in March 1964.  
In February 1964 he underwent a separation examination.  No 
finding of a cervical spine disorder was made by the 
examiner.  An orthopedic consult was obtained due to the 
veteran's fractures received in the May 1963 accident.  No 
complaints or findings are seen related to the veteran's 
cervical spine on this orthopedic consult report.  

The evidence in the claims file includes a May 1965 VA 
Hospital Summary which indicates that the veteran was 
involved in an automobile accident on May 18, 1965.  He was 
immediately noted to have extensive ecchymosis about the face 
and head with clotted blood in his anterior nares and mouth.  
Examination revealed a very slightly depressed fracture of 
the left infraorbital rim with anesthesia over the 
distribution of the left infraorbital nerve. A visible 
fracture line could be seen in the alveolar ridge in the left 
upper quadrant of the mouth.  The final diagnoses were 
fracture of the left maxilla - closed, and traumatic loss of 
the left upper medial and lateral incisors.  

The first post-service medical evidence showing complaints of 
neck pain are in VA treatment records in September 2002.  The 
veteran came into urgent care complaining of aching and pain 
at the neck and right shoulder area radiating down his right 
arm into the hand.  He reported neck trauma in 1963.  X-rays 
taken revealed the vertebral bodies were normally aligned 
except 2mm retrolithiasis of C6 on 7 and degenerative 
osteophytic formation at the end plates of C5-6 and C6-7 with 
disc space narrowing at these levels.  Oblique views showed 
minimal degenerative disease with neural foraminal narrowing 
on the right at C6-7 and on the left at the same level.  The 
impression was neural foraminal narrowing at C6-7 bilaterally 
with minimal spondylolisthesis at same level.  The doctor's 
diagnosis was degenerative disc disease/degenerative joint 
disease and neuroforaminal narrowing C4-5, 5-6.  The veteran 
was referred to physical therapy, which apparently helped 
according to following treatment records.  In the most recent 
treatment records, there are no relevant complaints or 
treatment for his cervical spine condition.

The veteran underwent a VA spine examination in November 
2005.  After reviewing the claims file and interviewing and 
examining the veteran, the examiner diagnosed the veteran to 
have degenerative arthritis of the cervical spine.  The 
examiner was requested to provide an opinion as to whether it 
is at least as likely as not that the veteran's current 
degenerative disc and joint disease of the cervical spine had 
its onset during service.  He was specifically asked to 
address the relationship, if any, to injuries sustained in 
the two motor vehicle accidents.  The examiner opined that 
the veteran's cervical degenerative arthritis is less likely 
than not (less than 50/50 probability) caused by or a result 
of the veteran being hit by an automobile while in the Army.  
In his rationale, the examiner stated that it would be 
difficult to decide whether the normal aging process, the 
accident during the military, or the post military motor 
vehicle accident caused the veteran's cervical problems.  He 
states, however, that he suspects the aging process to be the 
primary contributing factor to the veteran's current cervical 
degenerative joint disease.  The examiner further stated 
that, if the veteran was younger and the accident had not 
been nearly 40 years ago, it would be reasonable to suggest 
that the post military service motor vehicle accident would 
be responsible for the injuries based on the trauma to the 
head with facial fractures in that accident.  The injury 
during military service was, however, without cervical injury 
noted at the time of the accident or on the discharge 
physical.

The Board finds the VA examiner's opinion to be persuasive.  
Although he does state that it is difficult to determine the 
exact etiology of the veteran's current cervical problems, 
this does not raise a reasonable doubt, because the examiner 
goes on to explain that he believes the aging process is 
responsible for the veteran's current cervical problems and 
that, if it was not 40 years later, the post-service motor 
vehicle accident would be the more likely source of the 
veteran's cervical problems and not the in-service accident 
because no cervical injury was noted at the time of that 
accident nor was any cervical problem found on the discharge 
physical.  

The examiner's opinion is well-founded in the record.  As 
previously stated, the service medical records relating to 
the May 1963 accident do not show any trauma to the neck.  
Although a skull series was conducted to rule out a skull 
fracture, this test may have been done only as a precaution.  
The result was negative for any skull fracture.  There are no 
complaints of neck pain seen in the treatment records.  On 
the contrary, the Hospital Summary shows that examination of 
the neck was normal.  If the veteran had sustained a 
compression fracture to his neck at that time, as he 
contends, it would be reasonable to assume that such injury 
would have been noted on physical examination or that the 
veteran would have continued to have problems with it 
throughout the four months he was hospitalized for his 
injuries and thus he would have complained of it and such 
complaints would have been noted.  Rather the service medical 
records are entirely silent of any complaints of neck pain 
from May 1963 to the veteran's discharge in March 1964.  The 
entire record is silent for complaints of neck pain for at 
least 35 years after his separation from service and the 
first treatment shown in the medical evidence is in September 
2002, more than 38 years after service.  

Thus the preponderance of the evidence is against the 
veteran's claim that his current cervical spine problems are 
related to the May 1963 motor vehicle accident in service.  
The veteran's contentions that he landed on his head at that 
time which was witnessed and shown on the police accident 
report is not corroborated as VA was unable to obtain a copy 
of that police accident report.  The veteran has not 
submitted a copy of it himself or statements from witnesses 
to support his contentions.  The veteran has also stated that 
a VA physician has told him that the problem with his neck is 
that he has an old compression fracture.  The veteran's 
statements without any supporting medical evidence, however, 
are insufficient to prove the fact that he suffered a 
compression fracture of the cervical spine due to the 1963 
motor vehicle accident.  

The preponderance of the evidence being against the veteran's 
claim, the benefit of the doubt rule is not applicable.  For 
the foregoing reasons, service connection is not warranted, 
and the veteran's appeal is denied.


ORDER

Entitlement to service connection for degenerative disc and 
joint disease of the cervical spine is denied.





____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


